     Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 1 of 16



1    Patrick R. Costello
     Ann H. Petalas
2    Securities and Exchange Commission
3    100 F Street N.E.
     Washington, DC 20549-5985
4    Email: costellop@sec.gov
             petalasa@sec.gov
5
     Florida Bar No. 75034 (Costello)
6    Texas Bar No. 24012852 (Petalas)
     Telephone: (202) 551-3982
7    Facsimile: (202) 772-9245
8
     Attorneys for Plaintiff
9
10                        IN THE UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF ARIZONA
12
13   Securities and Exchange Commission,
14                                              No. CV-17-00427-PHX-SPL
                   Plaintiff,
15                                              PLAINTIFF’S REPLY
16   vs.                                        MEMORANDUM IN SUPPORT OF
                                                ITS MOTION FOR PARTIAL
17   Luke C. Zouvas, et al.,                    SUMMARY JUDGMENT AS TO
                                                DEFENDANT LUKE C. ZOUVAS
18                 Defendants.
19                                              Oral Argument Requested

20
21
22
23
24
25
26
27
28
          Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 2 of 16



1                                  TABLE OF CONTENTS
2
     I.       INTRODUCTION………………………………………………………….…… 1
3
4    II.      ARGUMENT………………………………………………….………………... 1

5             A.    Zouvas Failed to Comply with the Local Rules………......…...………… 1
6
              B.    Zouvas’ Objections Should be Overruled………..……………………… 2
7
              C.    Zouvas Has Not Proffered Any Evidence to Show a Genuine
8                   Dispute that He Acted Negligently………………………..…….…….… 4
9
                    1.    Zouvas’ Burden on Summary Judgment……………...………….. 5
10
11                  2.    The SEC’s Uncontroverted Evidence Shows Zouvas
                          was Negligent at a Minimum in this Case……………………….. 5
12
              D.    Zouvas Contradicts his Own Prior Testimony…………………………... 10
13
14   III.     CONCLUSION…………………………………...…………………….………. 11

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -i-
      Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 3 of 16



1                             TABLE OF AUTHORITIES
2    Cases                                                              Page
3
     B2B CFO Partners LLC v. Kaufman
4         856 F. Supp. 2d 1084 (D. Ariz. 2012)…………………………………. 11
5    Carson v. Depuy Spine, Inc.
6          365 F. App’x 812 (9th Cir. 2010)……………………………………… 3, 4

7    Christensen v. Georgia-Pacific Corp.
            279 F.3d 807 (9th Cir. 2002)………….……………………………….. 9
8
9    FDIC v. O’Melveny & Myers
          969 F.2d 744 (9th Cir. 1992), rev’d on other grounds,
10        512 U.S. 79 (1994)…………………………………………………….. 7
11
     FTC v. Publ’g Clearing House, Inc.
12         104 F.3d 1168 (9th Cir. 1997)…………………………………………. 8
13   Flying Diamond Corp. v. Pennaluna & Co.
14          586 F.2d 707 (9th Cir. 1978)…………………………………………... 10

15   Gallant v. US
16         392 F. Supp. 2d 1077 (D. Alaska 2005)……………………………….. 4

17   Keenan v. Allan
          91 F.3d 1275 (9th Cir. 1996)………………………………………….. 5
18
19   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.
           475 U.S. 574 (1986)…………………………………………………… 5
20
21   McDevitt v. Guenther
          522 F. Supp. 2d 1272 (D. Haw. 2007)………………………………… 4
22
     Morganroth & Morganroth v. DeLorean
23        213 F.3d 1301 (10th Cir. 2000), overruled on other
24        grounds, 661 F.3d 495 (10th Cir. 2011)……………………………….. 4

25   Primiano v. Cook, No. 06-15563
           2010 U.S. App. LEXIS 8859 (9th Cir. Apr. 27, 2010)…………………4
26
27   Robinson v. Adams
           847 F.2d 1315 (9th Cir. 1987)…………………………………………. 3, 4
28

                                        - ii -
      Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 4 of 16


     SEC v. Frank
1
           388 F.2d 486 (2d Cir. 1968)…………………………………………… 7
2
     SEC v. Greenstone Holdings, Inc., No. 10-1302
3          2012 U.S. Dist. LEXIS 44192 (S.D.N.Y. Mar. 28, 2012)……………... 7
4
     SEC. v. Hughes Cap. Corp.
5          124 F.3d 449 (3d Cir. 1997)…………………………………………… 5
6    SEC v. Janus Spectrum LLC, No. 15-609
7          2017 U.S. Dist. LEXIS 126231 (D. Ariz. Aug. 8, 2017)……………… 5

8    SEC v. Todd
9          642 F.3d 1207 (9th Cir. 2011)…………………………………………. 4

10   Slaughter v. S. Talc. Co.
           919 F.2d 304 (5th Cir. 1990)…………………………………………... 4
11
12   Strong Coll. Students Moving v. Coll. Hunks Hauling Junk, No. 12-1156
           2015 U.S. Dist. LEXIS 191833 (D. Ariz. May 15, 2015)…….……….. 1
13
14   US v. Knight
            25 F. Supp. 3d 1104 (W.D. Ark. 2014)………………………………... 8
15
     Villiarimo v. Aloha Island Air, Inc.
16           281 F.3d 1054 (9th Cir. 2002)…………………………………………. 8
17
     W. Alliance Bank v. Jefferson, No. 14-0761
18          2015 U.S. Dist. LEXIS 136949 (D. Ariz. Oct. 7, 2015)………………. 1
19
     Weiss v. SEC
20         468 F.3d 849 (D.C. Cir. 2006)………………………………………… 7
21   Statutes and Rules                                                 Page
22
     Securities Act Section 17(a)(3)
23          15 U.S.C. § 77q(a)(3)……………………………..…………………… 4, 10
24
     Fed. R. Civ. P. 36(a)(3)……………………………………………………….. 7
25
     D. Ariz. LRCiv 7.2(d)………………..………………………………………...1
26
27   D. Ariz. LRCiv 7.2(m)(2)……………………………………………………... 1

28   D. Ariz. LRCiv 56.1(b)………………………………………………………...1

                                         - iii -
         Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 5 of 16



 1            Plaintiff Securities and Exchange Commission files this reply memorandum
 2 pursuant to LRCiv 7.2(d) and this Court’s Order of January 22, 2019 (Doc. 176) in further
 3 support of its Motion for Partial Summary Judgment (Doc. 145) (the “SEC’s Motion”). The
 4 SEC responds to the arguments raised by Defendant Luke C. Zouvas (“Zouvas”) in his
 5 opposition to the SEC’s Motion (Doc. 179) (the “Opposition”) and in his Controverting
 6 Statement of Facts (Doc. 180) (“CSOF”).1
 7 I.         INTRODUCTION
 8            As described further below, Zouvas has not met his burden to refute summary
 9 judgment in the SEC’s favor. In fact, he repeats many of the same self-serving arguments
10 raised by the co-defendants in their respective oppositions, and relies on evidence that
11 directly contradicts his sworn deposition testimony. He also misstates the applicable law in
12 several material respects. Candidly, he has done nothing to raise a genuine dispute that
13 would show he did not act negligently in this case with respect to Crown Dynamics Corp.
14 (“Crown”). Accordingly, the SEC’s Motion should be granted.
15 II.        ARGUMENT
16            A.    Zouvas Failed to Comply with the Local Rules
17            Much like the co-defendants Larson, Jorgenson and Schiprett, Zouvas too has
18 ignored the express prohibition in LRCiv 7.2(m)(2) and made substantive objections with
19 argument directly in the CSOF instead of stating the objections “summarily” and reserving
20 argument for his Opposition. See CSOF Nos. 3-4, 19-20, 38-39, 41, 50, 63, 132.
21 Accordingly, these portions of the CSOF should be stricken outright. Strong Coll. Students
22 Moving Inc. v. Coll. Hunks Hauling Junk Franchising LLC, No. 12-1156, 2015 U.S. Dist.
23 LEXIS 191833, at *4 (D. Ariz. May 15, 2015); W. Alliance Bank v. Jefferson, No. 14-
24 0761, 2015 U.S. Dist. LEXIS 136949, at *3-4 (D. Ariz. Oct. 7, 2015).
25            Zouvas also did not comply with LRCiv 56.1(b). In CSOF Nos. 23-25, 29-30, 43,
26 52-57, 59-60, 64, 67-75, 77-88, 90-94, 97-100, 103-12, 128, 130-31, he claims that he
27
28   1
       With the filing of this reply, briefing on summary judgment in this matter is now
     complete as to all parties.
                                               -1-
       Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 6 of 16



 1 “does not have direct personal knowledge regarding this statement and thus disputes it.”
 2 The Local Rule, however, requires the responding party either to admit or dispute the fact,
 3 and if disputed, to cite supporting materials in the record. Because Zouvas failed to do
 4 that, the Court should deem those facts admitted.
 5           B.     Zouvas’ Objections Should be Overruled
 6           Even if Zouvas had properly complied with the Local Rules, the objections he has
 7 raised should be overruled. First, in CSOF Nos. 5 and 11, Zouvas cites portions of the
 8 deposition of one of the SEC’s experts, James Cangiano, for the proposition that Zouvas’
 9 reliance on the SEC’s declaration of effectiveness of Crown’s Form S-1 registration
10 statement was appropriate because such a declaration means the SEC approved the
11 accuracy of the information in the Form S-1. Not surprisingly, Zouvas has taken Mr.
12 Cangiano’s testimony out of context. In his Second Declaration, Mr. Cangiano has
13 clarified his testimony (even though no clarification was necessary) and notes the accuracy
14 of the contents of a Form S-1 and supporting materials remains with a registrant (like
15 Crown) and not with the SEC. See Second Declaration of Patrick R. Costello filed
16 contemporaneously herewith (“Costello Dec.”), at Ex. 1. This is consistent with Mr.
17 Cangiano’s testimony later in the deposition where he compared the role of FINRA in its
18 review of a Rule 15c2-11 application with the SEC’s review of a Form S-1: “[T]he criteria
19 is that they must be up-to-date in their financial reporting. I don’t believe [FINRA] go[es]
20 into the accuracy or the quality or the analysis of the financials, just that they’re current in
21 their filings.” See Doc.164-3, at 71:10-24.
22           In choosing to misinterpret Mr. Cangiano’s testimony, Zouvas also conveniently
23 ignores the report of the SEC’s other expert, Robert Robbins (a securities attorney with
24 over 40 years of experience who currently serves as the global head of the corporate
25 practice at Pillsbury Winthrop) who opined specifically that:
26           Zouvas was not entitled to rely on the fact that the [SEC] had declared the
             Crown S-1 effective, as evidence that the statements of fact contained in the
27
             S-1 were correct. It is an elementary principle of securities law that SEC
28           review provides no assurance of the accuracy of the contents of a filed
             document. An attorney of Zouvas’ experience would know this, but in any
                                                 -2-
         Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 7 of 16


               case the Crown S-1 expressly said so on the front cover: “NEITHER THE
 1
               SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE
 2             SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF
               THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS
 3             TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE
 4             CONTRARY IS A CRIMINAL OFFENSE.”

 5 See Doc. 148-8, at 7. As noted in Section II.C below, the fact that Zouvas blindly relied on
 6 Crown’s Form S-1 (and continues even today to maintain the propriety of doing that) is
 7 proof he was negligent at a minimum in reviewing the Crown transaction.
              Second, concerning Mr. Robbins’ report in particular,2 Zouvas raises baseless
 8
 9 objections to the portions of the report on which the SEC has relied on summary judgment.
10 See CSOF Nos. 19-20, 38-39, 41, 50, 63. Those portions address the due diligence
11 obligations that Zouvas had as the securities attorney involved with Crown. Zouvas claims
12 in each of these instances that (i) “there is no evidence [he] was obligated to take any such
13 steps to comply with the federal securities laws,” and (ii) “Zouvas disputes the credibility
14 of the expert witness report and resolution of such a dispute is inappropriate for summary
15 judgment.” See id.
              Contrary to these contentions, there most certainly is evidence that Zouvas had those
16
17 obligations – the evidence is Mr. Robbins’ expert testimony. The Ninth Circuit has held a
18 party cannot “simply question the credibility” of an expert witness in order to defeat a
19 motion for summary judgment. Carson v. Depuy Spine, Inc., 365 F. App’x 812, 814 (9th
20 Cir. 2010). Instead, “there is no issue for trial unless there is sufficient evidence favoring
21 the nonmoving party for a jury to return a verdict for that party. If the evidence is merely
22 colorable, or is not significantly probative, summary judgment may be granted.” Robinson
23 v. Adams, 847 F.2d 1315, 1316 (9th Cir. 1987). Where the opposing party proffers no
24 expert of his own or any competent evidence to establish what the proper standard of care
25 is, and instead merely challenges the credibility of the moving party’s expert without
26 evidence to place the expert’s credibility in doubt, the same is “merely colorable” and not
27 significantly probative to defeat summary judgment. Id. at 1317.
28
     2
         Mr. Robbins’ full report is in the record as Doc. 148-8.
                                                   -3-
          Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 8 of 16



 1            Here, Zouvas has not set forth any evidence, or even articulated a reason, to place
 2 Mr. Robbins’ credibility in doubt. He could have elected to depose Mr. Robbins and cross-
 3 examine him on the information or methodology in his report, but he chose not to do that.
 4 Attempting to punt that examination until trial is insufficient as a matter of law because
 5 “[n]either a desire to cross-examine an affiant nor an unspecified hope of undermining his
 6 or her credibility suffices to avert summary judgment.” Id. In addition, Zouvas has not
 7 proffered any competent evidence to show a competing standard of care to explain the
 8 actions he took as a securities attorney in the Crown transaction. He failed to designate any
 9 experts of his own (or even seek to qualify himself as an expert) and has not pointed to any
10 law that would establish such a competing standard.
11            As a result, Mr. Robbins’s testimony on that front is uncontroverted and should be
12 accepted by the Court. See Carson, 365 F. App’x at 814 (affirming summary judgment
13 where opposing party failed to dispute the moving party’s expert or otherwise introduce
14 evidence of the applicable standard); Morganroth & Morganroth v. DeLorean, 213 F.3d
15 1301, 1312 (10th Cir. 2000) (same); see also Gallant v. US, 392 F. Supp. 2d 1077, 1081
16 (D. Alaska 2005) (granting summary judgment to the government because plaintiff
17 “submitted no expert report and so created no issues of material fact.”).3
18            C.     Zouvas Has Not Proffered Any Evidence to Show a Genuine Dispute
                     that He Acted Negligently
19
              The SEC’s Motion is based on Section 17(a)(3) of the Securities Act. To prevail,
20
     the SEC must show that Zouvas negligently engaged in fraudulent or deceitful transactions,
21
     practices or courses of business with respect to Crown. Negligence in this context is
22
23    3
        The cases Zouvas cites in the Opposition on this issue are off topic. Neither SEC v. Todd,
      642 F.3d 1207 (9th Cir. 2011), nor Primiano v. Cook, No. 06-15563, 2010 U.S. App.
24    LEXIS 8859 (9th Cir. Apr. 27, 2010), was a summary judgment case. Instead, Todd
      involved a post-trial motion for judgment as a matter of law where, unlike here, both
25    parties had proffered competing expert testimony at trial for the jury’s consideration.
      Primiano was an appeal of the trial court’s exclusion of an expert on Daubert grounds.
26    Zouvas also cites McDevitt v. Guenther, 522 F. Supp. 2d 1272 (D. Haw. 2007), but that
      case actually involved a pre-trial motion to strike the expert. And Slaughter v. S. Talc.
27    Co., 919 F.2d 304 (5th Cir. 1990) affirmed the district court’s grant of summary judgment
      against a party who relied on an expert because, unlike here, the expert’s opinion was not
28    properly supported by the facts and amounted to a bare conclusion. Notably, Zouvas has
      not moved to strike Mr. Robbins’ report nor has he presented a Daubert challenge.
                                                 -4-
       Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 9 of 16



 1 measured by reasonable prudence, which looks objectively at Zouvas’ actions in light of
 2 what a reasonable person would do under like circumstances. See SEC v. Hughes Cap.
 3 Corp., 124 F.3d 449, 454 (3d Cir. 1997); SEC v. Janus Spectrum LLC, No. 15-609, 2017
 4 U.S. Dist. LEXIS 126231, at *24 (D. Ariz. Aug. 8, 2017).
 5                  1.     Zouvas’ Burden on Summary Judgment
 6           Zouvas has done nothing in his Opposition to refute the SEC’s claims on summary
 7 judgment. Not only has he failed to challenge Mr. Robbins’ qualifications or the substance
 8 of the expert report, but he also has not introduced any competing evidence of the standard
 9 of care applicable to a securities attorney in like circumstances or otherwise demonstrated
10 how he complied with his due diligence obligations in connection with Crown. It is not
11 enough for him simply to say that competing inferences or questions of fact may be drawn
12 from the evidence. Instead, on summary judgment, the issue of fact must be “genuine.”
13 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). That means
14 as the party opposing summary judgment, Zouvas must do more than simply show there is
15 “some metaphysical doubt as to the material facts.” Id. Instead, he must identify “with
16 reasonable particularity the evidence that precludes summary judgment” because the duty
17 of the courts is not to “scour the record in search of a genuine issue of triable fact.” Keenan
18 v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). As noted further below, Zouvas has not
19 identified any factual dispute that would merit sending this case to the trier of fact.
20                  2.     The SEC’s Uncontroverted Evidence Shows Zouvas was
                           Negligent at a Minimum in this Case
21
             Mr. Robbins opines in his report that Zouvas failed to exercise the required duty of
22
     reasonable care as the securities attorney responsible for vetting the Crown transaction.
23
     Among other things, Zouvas was confronted with numerous red flags that should have
24
     prompted further inquiry on his part, rather than blindly taking Zwebner at his word and
25
     assuming the subscribers were in fact bona fide investors in Crown. See Doc. 148-8, at 6.
26
             In his Opposition, Zouvas notes that his review of the transaction consisted of
27
     looking at Crown’s Form S-1 and periodic filings as well as a variety of other materials
28

                                                 -5-
         Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 10 of 16



 1 that Zwebner brought him in a suitcase, which he contends were subscription agreements,
 2 copies of cancelled checks from the subscribers, stock certificates and powers, foreign
 3 bank signature guarantees, and the subscribers’ passports and identification cards.4 He
 4 then claims in CSOF No. 17 that it was “reasonable to conclude, based on the plethora of
 5 authentic information in front of him, that Zwebner represented the original subscribers and
 6 that Crown as a company was above board.”
 7             The SEC is not disputing Zouvas’ contention that he reviewed this information.
 8 The point here is not whether Zouvas reviewed it, but that a review of the information,
 9 standing alone, is insufficient for a reasonably prudent securities attorney in like
10 circumstances to discharge his due diligence obligations.5 Mr. Robbins opines that Zouvas
11 was not justified in taking Zwebner at his word that he represented the interests of the
12 Israeli subscribers, given that he and Zwebner had no prior course of dealing together. See
13 Doc. 148-8, at 7. In addition, Zouvas should have done more to confirm the subscribers
14 were in fact bona fide investors, such as contacting them directly to verify Zwebner’s
15 representations and the authenticity of the documents. Id. Had he done that, he would
16 have learned that none of these individuals was a legitimate investor, as they each testified
17 emphatically that they have never even heard of Crown. See Doc. 149-1, 149-2, 149-3.
18 And yet, Zouvas continues to this day to ignore this testimony and just point in the CSOF
19 to the various subscription agreements bearing the subscribers’ names as support for his
20 argument the transactions were legitimate. Notably, as with the other defendants, Zouvas
21
     4
         Despite his claim in the Opposition that he reviewed the “original” passports and
22 identification cards, Zouvas actually testified at his deposition that he reviewed copies of
   those documents. See Doc. 154-8, at 48:9-14. On a related topic, Samson Gelles (one of
23 the subscribers) testified separately at his deposition that in Israel, it is actually quite easy
     for someone to obtain a copy of another’s passport or identification card, considering that
24 most institutions and businesses have electronic images of both credentials readily on hand
   for security purposes. See Costello Dec., at Ex. 2 (Gelles Tr., at 49:9-11).
25
     5
         With respect to the bank signature guarantees in particular, Mr. Robbins has opined that it
26 was not sufficient for Zouvas to rely on them because Zouvas knew nothing about the
   banks themselves, and thus was not in a position to verify whether the banks even were
27 qualified to guarantee the signatures as required by the stock certificates, and he also was
     unfamiliar with international banking regulations and only assumed what the guarantees
28 represented. See Doc. 148-8, at 7. Zouvas has done nothing in his Opposition to challenge
     Mr. Robbins’ assessment.
                                                   -6-
         Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 11 of 16



 1 too chose not to depose the subscribers to challenge their testimony, which therefore stands
 2 uncontroverted.6 Moreover, Zouvas never bothered to respond to the SEC’s First Request
 3 for Admission (“RTA”) wherein he was asked to admit that he did not conduct any due
 4 diligence to determine whether the subscribers were legitimate, and that he knew at the
 5 time of the Crown transaction that the subscribers’ investment was a sham. See Costello
 6 Dec., at ¶ 5, and Ex. 3, Nos. 8-14. Because he failed to answer the requests, they are
 7 deemed admitted as a matter of law. See Fed. R. Civ. P. 36(a)(3).
 8            Mr. Robbins states further that “[i]t is not sufficient for an attorney to rely solely on
 9 a client’s representations about the facts that form the basis for the opinion.” Doc. 148-8,
10 at 6. This is consistent with the Ninth Circuit’s view. In FDIC v. O’Melveny & Myers,
11 969 F.2d 744, 749 (9th Cir. 1992), the court held that “[a]ttorneys, in rendering opinions
12 relating to the securities laws, are not justified in assuming facts as represented to them by
13 the client and in basing their opinion on the assumption that such facts are correct. Rather
14 the attorney must make a reasonable effort to independently verify the facts on which the
15 opinion is based.” See also SEC v. Frank, 388 F.2d 486, 489 (2d Cir. 1968) (“[A] lawyer,
16 no more than others, can escape liability for fraud by closing his eyes to what he saw and
17 could readily understand.”); Weiss v. SEC, 468 F.3d 849, 855 (D.C. Cir. 2006) (holding
18 that an attorney’s opinion must be preceded by “a reasonable investigation into the facts
19 underlying the opinion”); SEC v. Greenstone Holdings, Inc., No. 10-1302, 2012 U.S. Dist.
20 LEXIS 44192, at *22 (S.D.N.Y. Mar. 28, 2012) (attorney’s “avoidance of the true facts [is]
21 reckless at best”).
22            Zouvas also claims in his Opposition that he cannot be held accountable for not
23 concluding that Zwebner was a criminal. This argument completely misses the mark and
24 ignores the entire point of the SEC’s Motion. The question here is not what Zouvas
25
26   6
       This includes Crown’s two purported initial officers, Amir Rehavi and Chanah Zehavi. It
     is mind-boggling that Zouvas would contend on summary judgment with respect to Rehavi
27   and Zehavi in particular (see CSOF 18) that they legitimately sold their Crown shares to
     Aninye, when it was Zouvas who directed the transfer agent to retire Rehavi’s and Zehavi’s
28   shares to Crown’s treasury rather than issue them to Aninye. See Doc. 154-8, at 165:23-
     25; 167:18-21.
                                                   -7-
         Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 12 of 16



 1 himself believed or what he did, but what a reasonably prudent attorney in like
 2 circumstances would have done.7 And Mr. Robbins analyzes that issue at length in his
 3 report, and has observed that Zouvas did not act reasonably in vetting Crown. As noted
 4 above, Zouvas has not proffered any evidence to dispute the standard of care or otherwise
 5 show that his actions were justified. Instead, he just relies on self-serving testimony that it
 6 was “reasonable to conclude” that Crown was in order. The same, however, is insufficient
 7 to defeat summary judgment. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061
 8 (9th Cir. 2002) (“[T]his court has refused to find a ‘genuine issue’ where the only evidence
 9 presented is ‘uncorroborated and self-serving’ testimony.”); FTC v. Publ’g Clearing
10 House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (“A conclusory, self-serving affidavit,
11 lacking detailed facts and any supporting evidence, is insufficient to create a genuine issue
12 of material fact.”).
13             The same holds true for Zouvas’ failure to verify that the funds he wired to
14 Zwebner were dispersed to the subscribers. Putting aside the fact that the subscribers never
15 were bona fide investors to begin with, all Zouvas claims on summary judgment is that he
16 “reasonably believes, but does not know for sure, that Zwebner forwarded the proceeds to
17 the sellers.” See CSOF No. 47. This self-serving testimony is insufficient to overcome Mr.
18 Robbin’s expert opinion that Zouvas could not rely solely on Zwebner about the
19 disbursement of funds or the bank accounts where Zouvas was directed to send the wire.
20 Instead, Zouvas should have made inquiry about the accounts to satisfy himself as to the
21 substance of the transaction, and also should have taken other steps to confirm receipt of
22 the disbursements, such as contacting the subscribers directly. See Doc. 148-8, at 7, 10.
23             And Mr. Robbins reaches a similar conclusion with respect to Shira Mizrahi (the
24 subscriber from whom Zouvas supposedly purchased his own Crown shares and whom he
25 considered to be a purported client). Zouvas freely admits on summary judgment that he
26
     7
         Zouvas’ citation to US v. Knight, 25 F. Supp. 3d 1104 (W.D. Ark. 2014) for this principle
27 is inapposite. There, the defendant-attorney was being charged with assisting his client in
   committing bankruptcy fraud, which is a specific intent crime. Here, however, the issue is
28 negligence and whether Zouvas should have done more to confirm the representations
     Zwebner made to him.
                                                  -8-
         Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 13 of 16



 1 never communicated with Ms. Mizrahi (see CSOF 49), but then attempts to legitimize the
 2 transaction with her by again pointing to the share purchase agreement bearing her name.
 3 As noted above, the subscribers, including Ms. Mizrahi, have testified emphatically that
 4 they never were bona fide investors in Crown. Had Zouvas acted like a reasonably prudent
 5 securities attorney in his due diligence review and contacted the subscribers as Mr.
 6 Robbins has opined a prudent attorney would have done, then Zouvas would have learned
 7 that his own personal transaction with Ms. Mizrahi was a sham. Given that he supposedly
 8 was purchasing shares from a client, a phone call to verify some information would most
 9 definitely have been appropriate, as Mr. Robbins has noted the whole transaction between
10 Zouvas and Ms. Mizrahi was a red flag and a conflict of interest deserving of further
11 inquiry and disclosure. See Doc. 148-8, at 8-9.
12            In sum, it was Zouvas’ negligence at the outset that substantially assisted the other
13 defendants in this case because had Zouvas not turned his back on his due diligence
14 obligations, the truth about the illegitimacy of Crown would have come to light, and the
15 other defendants would not have been able to make use of Crown in their eventual market
16 manipulation. It was not sufficient for Zouvas, as a securities attorney, to rely solely on
17 assurances from Zwebner without further inquiry. Instead, Zouvas was negligent at best,
18 and this substantially enabled the other defendants to acquire Crown shares and eventually
19 dump them into the market at enormous profits.
20            Zouvas failed to discharge his duties in this case at the level expected of a securities
21 attorney in like circumstances.          He has not proffered any testimony concerning a
22 competing standard of care,8 and has not introduced any evidence to challenge Mr.
23 Robbins’ report or any reason to doubt Mr. Robbins’ opinions. While it is true as a general
24 matter, as Zouvas notes in the Opposition, that negligence usually is a matter for the trier of
25 fact, the Ninth Circuit has held nevertheless that “summary judgment is proper where the
26 facts are undisputed and only one conclusion may reasonably be drawn from them.
27
     8
         Zouvas’ citation to Christensen v. Georgia-Pacific Corp., 279 F.3d 807 (9th Cir. 2002) is
28 off-point because there, the party opposing summary judgment actually did introduce
     competing evidence as to the standard of care.
                                                   -9-
      Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 14 of 16



 1 Negligence then becomes a matter of law.” Flying Diamond Corp. v. Pennaluna & Co.,
 2 586 F.2d 707, 713 (9th Cir. 1978).
 3         Here, the only conclusion to be drawn is that Zouvas was negligent at a minimum
 4 and violated Section 17(a)(3) of the Securities Act. Accordingly, the Court should grant
 5 summary judgment in favor of the SEC. And furthermore, the Court also should enter
 6 injunctive relief and disgorgement plus prejudgment interest against Zouvas, as he failed to
 7 offer any evidence (or even any argument at all in his Opposition) as to the propriety of
 8 those remedies or the SEC’s calculation of monetary relief. The same holds true for
 9 Zouvas’ claimed “advice of client” affirmative defense, to which he offers no argument or
10 opposition against the SEC’s request for summary judgment. See Doc. 145, at § III.D.
11          D.     Zouvas Contradicts his Own Prior Testimony
12          As with the other defendants, Zouvas too has directly contradicted his own prior
13 testimony. First, he now claims that a “subsequent investigation” revealed that the $25,000
14 wire he received from Larson on December 15, 2011 was for the purchase of Jorgenson’s
15 and Schiprett’s Crown shares, and that he remitted those funds to Zwebner. See CSOF
16 Nos. 35 and 121. At his deposition, however, he testified specifically that he did not know
17 the purpose of that $25,000 wire. See Doc. 154-8, at 118:1-8. He offers no indication
18 about what the supposed “subsequent investigation” involved, other than perhaps to make
19 his story on summary judgment consistent with Larson’s, who similarly backtracked on his
20 own deposition testimony about the wire. See Doc. 171, at 6.
21          Moreover, the story contradicts the evidence from a timeline perspective. Indeed,
22 the wire came into Zouvas’ trust account after he already had sent the funds for the Crown
23 acquisition to Zwebner. See Doc. 154-8, at 111:8-24 (Zouvas noted he last sent funds to
24 Zwebner on December 14, 2011). And the story also is inconsistent with the SEC’s RTAs,
25 in which Zouvas is deemed to have admitted (i) he did not remit any additional funds to
26 Zwebner pertaining to Crown; and (ii) because of that, Jorgenson, Schiprett and the rest of
27 Larson’s and Robb’s investor group to whom the free-trading shares were allocated never
28 paid for those shares. See Costello Dec., at Ex. 3, Nos. 5-6. Accordingly, the Court should

                                              - 10 -
      Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 15 of 16



 1 strike Zouvas’ contradictory statements as a sham. See B2B CFO Partners LLC v.
 2 Kaufman, 856 F. Supp. 2d 1084, 1088 (D. Ariz. 2012) (holding it is appropriate to strike
 3 evidence that contradicts prior deposition testimony).
 4          And second, Zouvas now claims on summary judgment that Jorgenson, Schiprett
 5 and the rest of the investor group were not “Larson’s and Robb’s investors” but merely
 6 people they introduced to the deal, and that when it came to allocating the Crown shares to
 7 the group, Zouvas never took direction from Larson or Robb. See CSOF No. 44. This
 8 contradicts not only what Zouvas said at his deposition, but also what he specifically
 9 represented to the State Bar of California in their investigation relating to Crown:
10          Q.     So does that refresh your recollection as to whether Mr. Larson and Mr.
                   Robb in fact gave you directions to transfer the shares?
11
            A.     Yes. And, you know, when I say that, like, transfer, the information is what
12
                   I was – you know, I would direct because I’m authorized. I would get the
13                 information from them. That’s what I mean when I say that.
14 See Doc. 154-8, at 89:13-20. Zouvas told the California Bar that Crown shares were
15 “transferred to investors of Chris Larson and Cameron Robb.” Id. at 89:7-9. He further
16 described these individuals as investors Robb and Larson “were bringing into the
17 company.” Id. at 86:13-19. The Court therefore should strike the contradictory statements
18 on summary judgment. See B2B, 856 F. Supp. 2d at 1088.
19 III.     CONCLUSION

20         For the reasons set forth above and in the SEC’s Motion, the SEC respectfully

21 requests the Court grant summary judgment in its favor.
22
     DATED: March 4, 2019                           Respectfully submitted,
23
                                                    SECURITIES AND EXCHANGE
24                                                  COMMISSION
25                                                  By:     /s/ Patrick R. Costello
26                                                          ________________________
                                                            Patrick R. Costello
27                                                          Ann H. Petalas
28                                                          Attorneys for Plaintiff

                                                - 11 -
     Case 2:17-cv-00427-SPL Document 182 Filed 03/04/19 Page 16 of 16



1                               CERTIFICATE OF SERVICE
2          I certify that on March 4, 2019, I caused to be served the foregoing PLAINTIFF’S
3    REPLY MEMORANDUM IN SUPPORT OF ITS MOTION FOR PARTIAL
4    SUMMARY JUDGMENT AS TO DEFENDANT LUKE C. ZOUVAS either by (i) using
5    the CM/ECF system, which will send notification of such filing to counsel for Defendants
6    at the following addresses; or (ii) sending via electronic mail to those counsel not yet
7    registered on the CM/ECF system at the following addresses:
8
9          Alan S. Baskin                          Roger L. Scott
           Baskin Richards PLC                     Greenberg Traurig, LLP
10         2901 N. Central Ave., Ste. 1150         3161 Michelson Drive, Ste. 1000
           Phoenix, AZ 85012                       Irvine, CA 92612
11         alan@baskinrichards.com                 scottro@gtlaw.com
12
13         Jason M. Hopkins                        Anthony B. Bingham
14         Jason S. Lewis                          Bingham Law
           DLA Piper LLP                           1423 South Higley Road
15         1717 Main Street, Ste. 4600             Building 4, Suite 110
           Dallas, TX 75201                        Mesa, AZ 85206
16
           jason.hopkins@dlapiper.com              tony@binghamlawaz.com
17         jason.lewis@dlapiper.com
18
19
20                                                        /s/ Patrick R. Costello
                                                          Patrick R. Costello
21
22
23
24
25
26
27
28
